Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed August 23, 2021.

3.	Claims 1-14 have been examined and are pending with this action.

4.	The Information Disclosure Statement filed August 24, 2022 has been considered.

5.	This application is a continuation of application 17/014,606, filed September 8, 2020, which has been patented (US Pat. No. 11,102,280).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hinrichs et al. (US 2016/0057027).

INDEPENDENT:
As per claim 1, Hinrichs teaches a method comprising: 
receiving, by a dispatch node, a policy file and infrastructure plan data from a memory of a cloud infrastructure provisioning platform, the policy file including one or more of a configuration import, a plan import, and/or a state import, each of the configuration import, the plan import, and the state import comprising one or more data fields (see Hinrichs, Abstract: “method receives (i) a first set of network state data from a first cloud management application that manages a first aspect of the network and stores its network state data in a first format and (ii) a second set of network state data from a second cloud management application that manages a second aspect of the network and stores its network state data in a second format”; [0006]: “The network state data may include network ownership information, virtual machine (VM) ownership information, the attachment of VMs to networks, logical network topology, group directory information, storage virtualization and ownership information, organization charts stored in relational databases, configurations for network boxes from different vendors, packages installed on different compute servers, data stored in an inventory management system, user information stored in a directory, etc”; and [0007]: “the system of some embodiments monitors various cloud services data sources to ensure that the network (i.e., the cloud) does not violate various policies. In some embodiments, the system receives these policies as a set of declarative statements (e.g., in a language based on the relational query language Datalog). The set of declarative statements for a particular policy may specify a set of conditions for the network data stored in the tables, and an action to take when the conditions are all met. The set of conditions, in some embodiments, specifies the existence of one or more data tuples in the stored set of tables that represent the network state data”, emphasis added); 
querying, by the dispatch node, the infrastructure plan data stored in the memory via an API for object data related to the one or more data fields of the configuration import, the plan import, and/or the state import (see Hinrichs, [0007]: “the system of some embodiments monitors various cloud services data sources… The set of declarative statements for a particular policy may specify a set of conditions for the network data stored in the tables, and an action to take when the conditions are all met. The set of conditions, in some embodiments, specifies the existence of one or more data tuples in the stored set of tables that represent the network state data”; [0032]: “After receiving the policy specification, the process 100 generates a query plan to execute based on the declarative instructions in the policy”; and [0034]: “For proactive monitoring, the system of some embodiments provides an application programming interface (API) that enables cloud service applications to request whether proposed changes to the network state (e.g., adding or removing a user from a group, changing the owner of a VM, as only two of the multitudes of possible examples) would result in a violation of any policies”, emphasis added); 
determining, by the dispatch node, based on the query, the object data via the API (see Hinrichs, [0007]: “the system of some embodiments monitors various cloud services data sources… The set of declarative statements for a particular policy may specify a set of conditions for the network data stored in the tables, and an action to take when the conditions are all met. The set of conditions, in some embodiments, specifies the existence of one or more data tuples in the stored set of tables that represent the network state data”; [0032]: “After receiving the policy specification, the process 100 generates a query plan to execute based on the declarative instructions in the policy”; and [0034]: “For proactive monitoring, the system of some embodiments provides an application programming interface (API) that enables cloud service applications to request whether proposed changes to the network state (e.g., adding or removing a user from a group, changing the owner of a VM, as only two of the multitudes of possible examples) would result in a violation of any policies”, emphasis added); 
executing, by the dispatch node, the policy file based on the object data to obtain a policy check result (see Hinrichs, [0034]: “Having received policy specification(s) and network state data, the process 100 monitors (at 120) tables representing the network state to determine policy violations and responds to queries to determine whether requested actions would cause policy violations. In addition, the process corrects (at 125) detected policy violations by taking actions determined to remediate the policy violations”; [0035]: “Upon receiving a selection of an action to take from the administrator through the user interface, the system then executes an API call on the required cloud service application (or several applications, if multiple separate actions are required) in order to effect the requested network state change”; and [0066]: “to execute based on the declarative instructions contained in the policy”, emphasis added); and 
providing, by the dispatch node, the policy check result to the cloud infrastructure provisioning platform (see Hinrichs, [0115]: “Some embodiments use the available actions policies to identify corrections to the violation, while other embodiments use the enforcement actions to identify a specified action to use in correcting the violation. In this case, using the available actions policies, the table evaluation engine identifies an action or set of actions to perform, and reports this to the cloud management interface 1005 so that the appropriate cloud service manager can be notified, as shown by the encircled 6”; and [0120]: “the administrator interface 1105 conveys this selected action or set of actions to the cloud management interface 1005 so that the appropriate cloud service manager can be notified, as shown by the encircled 9… If the order of the actions is important, some embodiments wait to receive verification that a first action has been performed before notifying the appropriate cloud service manager of the next action”).

As per claim 8, Hinrichs teaches a dispatch node for managing imports of a cloud infrastructure provisioning platform: 
at least one data processor (see Hinrichs, [0133]: “Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). When these instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions”); and 
at least one memory storing instructions which, when executed by the at least one data processor (see Hinrichs, [0133]: “Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). When these instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions”), result in operations comprising: 
receiving, by a dispatch node, a policy file and infrastructure plan data from a memory of a cloud infrastructure provisioning platform, the policy file including one or more of a configuration import, a plan import, and/or a state import, each of the configuration import, the plan import, and the state import comprising one or more data fields (see Hinrichs, Abstract: “method receives (i) a first set of network state data from a first cloud management application that manages a first aspect of the network and stores its network state data in a first format and (ii) a second set of network state data from a second cloud management application that manages a second aspect of the network and stores its network state data in a second format”; [0006]: “The network state data may include network ownership information, virtual machine (VM) ownership information, the attachment of VMs to networks, logical network topology, group directory information, storage virtualization and ownership information, organization charts stored in relational databases, configurations for network boxes from different vendors, packages installed on different compute servers, data stored in an inventory management system, user information stored in a directory, etc”; and [0007]: “the system of some embodiments monitors various cloud services data sources to ensure that the network (i.e., the cloud) does not violate various policies. In some embodiments, the system receives these policies as a set of declarative statements (e.g., in a language based on the relational query language Datalog). The set of declarative statements for a particular policy may specify a set of conditions for the network data stored in the tables, and an action to take when the conditions are all met. The set of conditions, in some embodiments, specifies the existence of one or more data tuples in the stored set of tables that represent the network state data”, emphasis added); 
querying, by the dispatch node, the infrastructure plan data stored in the memory via an API for object data related to the one or more data fields of the configuration import, the plan import, and/or the state import (see Hinrichs, [0007]: “the system of some embodiments monitors various cloud services data sources… The set of declarative statements for a particular policy may specify a set of conditions for the network data stored in the tables, and an action to take when the conditions are all met. The set of conditions, in some embodiments, specifies the existence of one or more data tuples in the stored set of tables that represent the network state data”; [0032]: “After receiving the policy specification, the process 100 generates a query plan to execute based on the declarative instructions in the policy”; and [0034]: “For proactive monitoring, the system of some embodiments provides an application programming interface (API) that enables cloud service applications to request whether proposed changes to the network state (e.g., adding or removing a user from a group, changing the owner of a VM, as only two of the multitudes of possible examples) would result in a violation of any policies”, emphasis added); 
determining, by the dispatch node, based on the query, the object data via the API (see Hinrichs, [0007]: “the system of some embodiments monitors various cloud services data sources… The set of declarative statements for a particular policy may specify a set of conditions for the network data stored in the tables, and an action to take when the conditions are all met. The set of conditions, in some embodiments, specifies the existence of one or more data tuples in the stored set of tables that represent the network state data”; [0032]: “After receiving the policy specification, the process 100 generates a query plan to execute based on the declarative instructions in the policy”; and [0034]: “For proactive monitoring, the system of some embodiments provides an application programming interface (API) that enables cloud service applications to request whether proposed changes to the network state (e.g., adding or removing a user from a group, changing the owner of a VM, as only two of the multitudes of possible examples) would result in a violation of any policies”, emphasis added); 
executing, by the dispatch node, the policy file based on the object data to obtain a policy check result (see Hinrichs, [0034]: “Having received policy specification(s) and network state data, the process 100 monitors (at 120) tables representing the network state to determine policy violations and responds to queries to determine whether requested actions would cause policy violations. In addition, the process corrects (at 125) detected policy violations by taking actions determined to remediate the policy violations”; [0035]: “Upon receiving a selection of an action to take from the administrator through the user interface, the system then executes an API call on the required cloud service application (or several applications, if multiple separate actions are required) in order to effect the requested network state change”; and [0066]: “to execute based on the declarative instructions contained in the policy”, emphasis added); and 
providing, by the dispatch node, the policy check result to the cloud infrastructure provisioning platform (see Hinrichs, [0115]: “Some embodiments use the available actions policies to identify corrections to the violation, while other embodiments use the enforcement actions to identify a specified action to use in correcting the violation. In this case, using the available actions policies, the table evaluation engine identifies an action or set of actions to perform, and reports this to the cloud management interface 1005 so that the appropriate cloud service manager can be notified, as shown by the encircled 6”; and [0120]: “the administrator interface 1105 conveys this selected action or set of actions to the cloud management interface 1005 so that the appropriate cloud service manager can be notified, as shown by the encircled 9… If the order of the actions is important, some embodiments wait to receive verification that a first action has been performed before notifying the appropriate cloud service manager of the next action”).

DEPENDENT:
As per claim 2 and 9, which respectively depend on claims 1 and 8, Hinrichs further teaches wherein the policy file is created by a client computer, wherein the client computer provides the policy file to the cloud infrastructure provisioning platform, the cloud infrastructure provisioning platform provides the policy file to a policy check platform, and the policy check platform provides the policy file to the dispatch node (see Hinrichs, Figure 11; and [0044]: “The action executor 240 is responsible for carrying out actions that the system (e.g., the policy manager 210) or cloud administrator determines to execute in order to correct policy violations”).
As per claim 3 and 10, which respectively depend on claims 1 and 8, Hinrichs further teaches wherein the dispatch node is instantiated by a policy check platform prior to receiving the policy file (see Hinrichs, [0079]: “The declaration also uses a table (same-_group) that combines data from multiple sources and must be generated by the table evaluation engine (and therefore defined by the policy) prior to performing the violation determination”; and [0094]: “Furthermore, some changes to the network state might occur on account of equipment failure or other reasons besides a cloud service management tool specifying an action. As such, some embodiments perform proactive enforcement of policy when possible, but combine this with reactive enforcement of policy when necessary”).
As per claim 4 and 11, which respectively depend on claims 1 and 8, Hinrichs further teaches executing the policy file further comprises: filtering, by the dispatch node, the received object data based on the policy file (see Hinrichs, [0055]: “The table evaluation engine 250 performs the table mapping operations, as specified by the policies 230, on the network state data 220, as events are received”).
As per claim 5 and 12, which respectively depend on claims 1 and 8, Hinrichs further teaches wherein the cloud infrastructure provisioning platform stores an infrastructure plan (see Hinrichs, [0033]: “These data sources may store their respective network state data in different formats”; and [0039]: “the policy manager stores a set of policies 230”), and wherein after querying the cloud infrastructure provisioning platform for object data, the cloud infrastructure provisioning platform determines the object data based on the query and the infrastructure plan (see Hinrichs, [0055]: “The table evaluation engine 250 performs the table mapping operations, as specified by the policies 230, on the network state data 220, as events are received”).
As per claim 6 and 13, which respectively depend on claims 1 and 8, Hinrichs further teaches wherein the one or more data fields are indexed with a resource address or a module address (see Hinrichs, [0060]: “the table converter 435 receives the commands from the cloud services with the state updates, identifies the appropriate table(s), and modifies the tables without needing to convert the data from a different format”; [0101]: “With a particular violation selected, the process identifies (at 925) a list of sets of actions that will correct a violation. In some embodiments, the process uses the available actions policies as well as the set of conditions that caused the violation (using the allowed states policy rule) to determine these sets of actions”; and [0113]: “This state update may include insert or delete commands referencing one or more data tuples, in some embodiments, in order to inform the policy management application 1000 of a change made to the network state by the cloud service manager 1030. The cloud management interface 1005, as shown by the encircled 2, stores this network state update in the set of tables 1010 by modifying the appropriate records in the appropriate tables”).
As per claim 7 and 14, which respectively depend on claims 1 and 8, Hinrichs further teaches wherein the object data includes configuration data, plan data, and/or state data (see Hinrichs, [0006]: “The network state data may include network ownership information, virtual machine (VM) ownership information, the attachment of VMs to networks, logical network topology, group directory information, storage virtualization and ownership information, organization charts stored in relational databases, configurations for network boxes from different vendors, packages installed on different compute servers, data stored in an inventory management system, user information stored in a directory, etc”).


Conclusion
7.	For the reasons above, claims 1-14 have been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443